Citation Nr: 0615616	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-26 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder, to include keratoconus.

2.  Entitlement to a disability rating greater than 30 
percent for traumatic maculopathy of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1988 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In January 2006, the Board had 
denied these claims.  In light of the death of the veteran in 
May 2004, the Board's decision of January 26, 2006 has been 
vacated.   


FINDINGS OF FACT

1.  In January 2006, the Board denied the veteran's claims of 
entitlement to service connection for a right eye disorder, 
to include keratoconus, and entitlement to a disability 
rating greater than 30 percent for traumatic maculopathy of 
the left eye.

2.  In May 2006, the Board learned that the veteran died in 
May 2004.

3.  The Board's January 2006 decision has been vacated.



CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of these claims.  38 U.S.C.A. § 
7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died in May 2004, well before the 
Board adjudicated his claim in January 2006.  In light of 
this fact, the Board's January 2006 decision has been vacated 
by the Board in a separate decision.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


